DETAILED ACTION
Applicant’s response of 3/22/2021 has been entered and considered. Upon entering amendment and the examiner’s amendment below, claims 1 and 11 have been amended, claims 2-7, 9-10, 12-17 have been canceled and claim 19 has been added. As a result of the amendment and the examiner’s amendment below, the previous rejection has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Eugene Kwon on 4/1/2021.
1. (Currently amended) A device for suppressing potential induced degradation, connected between an alternating current output terminal of a converter and a grid-connected power frequency transformer in a photovoltaic system, comprising: 
a rectification circuit, wherein an input terminal of the rectification circuit is connected to an output terminal of the converter, and the rectification circuit is configured to rectify an alternating current outputted by the converter into a direct current; 
a non-isolated voltage conversion circuit, wherein the non-isolated voltage conversion circuit is a non-isolated direct current to direct current (DC-DC) converter based on a high- frequency transformer, an input terminal and an output terminal of the non-isolated DC-DC converter are directly connected by a wire, the input terminal of the non-isolated DC-DC 
at least one capacitor, wherein the capacitor is connected in parallel with an output terminal of the direct current, and either a positive electrode or a negative electrode of the capacitor is directly grounded; 
wherein the output terminal of the non-isolated DC-DC converter is connected in parallel with the grounded capacitor;
wherein the non-isolated DC-DC converter comprises a fly-back converter, wherein an input negative electrode and an output positive electrode of the fly-back converter are directly connected by a wire, an output terminal of the fly-back converter is connected in parallel with the capacitor, and the negative electrode of the capacitor is directly grounded; or an input positive electrode and an output negative electrode of the fly-back converter are directly connected by a wire, an output terminal of the fly-back converter is connected in parallel with the capacitor, and the negative electrode of the capacitor is directly grounded.

2-7. (Cancelled)


8. (Previously presented) The device for suppressing potential induced degradation according to claim 1, wherein the rectification circuit is an uncontrolled rectification bridge.

11. (Currently Amended) A photovoltaic system, comprising a device for suppressing potential induced degradation, and a photovoltaic (PV) array, a converter and a transformer, wherein 

the device for suppressing potential induced degradation is connected between an alternating current output terminal of a converter and a grid-connected power frequency transformer in a photovoltaic system, and the device for suppressing potential induced degradation includes:
a rectification circuit, wherein an input terminal of the rectification circuit is connected to an output terminal of the converter, and the rectification circuit is configured to rectify an alternating current outputted by the converter into a direct current; 
a non-isolated voltage conversion circuit, wherein the non-isolated voltage conversion circuit is a non-isolated direct current to direct current (DC-DC) converter based on a high-frequency transformer, an input terminal and an output terminal of the non-isolated DC-DC converter are directly connected by a wire, the input terminal of the non-isolated DC-DC converter is connected to an output terminal of the rectification circuit, the non-isolated voltage conversion circuit is configured to perform voltage conversion on the direct current outputted by the rectification circuit, and the voltage conversion is boost conversion or voltage reverse conversion; and 
at least one capacitor, wherein the capacitor is connected in parallel with an output terminal of the direct current, and either a positive electrode or a negative electrode of the capacitor is directly grounded; 
wherein the output terminal of the non-isolated DC-DC converter is connected in parallel with the grounded capacitor;
directly connected by a wire, an output terminal of the fly-back converter is connected in parallel with the capacitor 
    PNG
    media_image1.png
    8
    5
    media_image1.png
    Greyscale
and the negative electrode of the capacitor is directly grounded; or an input positive electrode and an output negative electrode of the fly-back converter are directly connected by a wire, an output terminal of the fly-back converter is connected in parallel with the capacitor, and the negative electrode of the capacitor is directly grounded.

12-17. (Currently Amended)

18. (Original) The photovoltaic system according to claim 11, wherein the number of converters is one or the number of converters is two or more; and 
in a case that the number of the converters is two or more, an input terminal of each of the converters is connected to one PV array, output terminals of all the converters are connected in parallel, and then the output terminals of all the converters are connected with the input terminal of the transformer.

19. (Previously Presented) The photovoltaic system according to claim 11, wherein the rectification circuit is an uncontrolled rectification bridge.
Allowable Subject Matter
Claims 1, 8, 11, 18-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  

With respect to independent claim 1, the prior art of record, taken alone or in combination, does not teach the limitations “wherein the non-isolated DC-DC converter comprises a fly-back converter, wherein an input negative electrode and an output positive electrode of the fly-back converter are directly connected by a wire, an output terminal of the fly-back converter is connected in parallel with the capacitor, and the negative electrode of the capacitor is directly grounded; or an input positive electrode and an output negative electrode of the fly-back converter are directly connected by a wire, an output terminal of the fly-back converter is connected in parallel with the capacitor, and the negative electrode of the capacitor is directly grounded.” The aforementioned limitations in combination with the rest of the limitations in claim 1 renders the claim non-obvious over the prior art of record.
	Independent claim 11 recites similar limitations to those in claim 1 and is therefore indicated as allowable for similar reasons. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770.  The examiner can normally be reached on M-F 9:00-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RASEM MOURAD/               Examiner, Art Unit 2836                                                                                                                                                                                         /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836